DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s original application filed 30 October 2019.  
Claims 1–4 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–4 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Exemplary claim 1 is directed to an abstract idea of operating a fitness-related competition according to a set of rules, which is a certain method of organizing human activity. 
As per claim 1, the abstract idea is set forth (or described) by the following italicized limitations: 
1. A method of operating an online fitness-related social media platform over a network, comprising: 
providing a server of a social media platform system; 
providing, by the server, a software application for execution on a user device connected to the network and associated with a user, the user device being remote from the server; 
providing a tracking functionality configured to track fitness data for each user device, 
providing a ranking functionality configured to rank one or more values associated with said fitness data; and 
operating the social media platform system in a competition of the method according to a set of rules applied in an ordered combination of steps, 
the set of rules comprising rules of: 
the user must request or accept a challenge with another user to participate in the competition; 
each challenge associated with a wager of cryptocurrency only applicable on said network; 
setting a period of time for the tracking and ranking of the fitness data; and 
inputting one or more values related to the relevant fitness data for the period of time.
The italicized limitations shown above represent certain methods of organizing human activity and/or mental process, i.e., a process that can be performed mentally and/or with pen and paper. Therefore, the italicized limitations shown above fall within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim 1 does not include additional elements (when considered individually, as an ordered combination, and/or within the claim as a whole) that are sufficient to integrate the abstract idea into a practical application. The recitations of operating an online social media platform over a network, including “providing a server of [the] social media platform system,” and “providing, by the server, a software application for execution on a user device connected to the network and associated with a user, the user device being remote from the server,” are merely recitations that limit the abstract to a particular technological environment.
Claim 1 does not include additional elements, when considered individually and as an ordered combination, that are sufficient to amount to significantly more than the abstract idea. The recitations of operating an online social media platform over a network, including “providing a server of [the] social media platform system,” and “providing, by the server, a software application for execution on a user device connected to the network and associated with a user, the user device being remote from the server,” are merely recitations that limit the abstract to a particular technological environment.
Dependent claims 2–4 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly. Particularly, claims 2–4 recite additional limitations that represent, in addition to the italicized elements noted above, either the abstract idea, and/or extra-solution activity, and/or limit the abstract idea to a particular technological environment. 
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–3 are rejected under 35 U.S.C. § 103 as being unpatentable over Hoffman et al. (US 2012/0041767 A1) (“Hoffman”), in view of Gazetov et al. (US 2017/0221021 A1) (“Gazetov”).
As per claim 1, Hoffman discloses a method of operating an online fitness-related social media platform over a network (fig. 12), comprising: 
providing a server (e.g., 1203) of a social media platform system ([0028]; fig. 12; fig. 6; figs. 8A-8D; [0090]); 
providing, by the server, a software application for execution on a user device (e.g., 1201c and/or 1201d) connected to the network (fig. 12, “NETWORK”) and associated with a user ([0054] [0059] [0090]), the user device being remote from the server (e.g., fig. 12); 
providing a tracking functionality configured to track fitness data for each user device ([0028] [0043] [0057] [0069]–[0071]), 
providing a ranking functionality configured to rank one or more values associated with said fitness data ([0120] “points may be converted into … a finishing position in a competition”; [0128] “different numbers of activity points may be awarded for a challenge depending on a user’s finish in the challenge”; [0128] “leaderboard”; [0125] [0130]); and 
operating the social media platform system in a competition (e.g., [0125] “competition or challenge”) of the method according to a set of rules applied in an ordered combination of steps, 
the set of rules comprising rules of: 
the user must request or accept a challenge with another user to participate in the competition ([0125] “invited to participate in a challenge”); 
each challenge associated with a wager of 
setting a period of time for the tracking and ranking of the fitness data ([0125] “under 45 minutes”); and 
inputting one or more values related to the relevant fitness data for the period of time ([0043] [0057] [0069]–[0071]). 
Hoffman does not directly disclose the currency as a “crypto” currency, as claimed.
Gazetov teaches using a cryptocurrency as a reward for fitness-related activities (at least abstract).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the cryptocurrency of Gazetov for the currency of Hoffman. Thus, the simple substitution of one known element for another, producing predictable results, renders the claim obvious.
As per claim 2, Hoffman and Gazetov teach the method of claim 1, wherein the one or more values include pounds of weights lift (Hoffman, [0077]).
As per claim 3, Hoffman and Gazetov teach the method of claim 1, wherein the one or more values include steps during an exercise routine (Hoffman, [0077]). 
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Hoffman and Gazetov, in view of Napolitano (US 2013/0204410 A1).
As per claim 4, Hoffman and Gazetov teach the method of claim 1, but do not expressly teach the method further comprising a plurality of users, wherein two or more users are defined in one or more teams, and the one or more teams request or accept the challenge with another team. 
Napolitano teaches the notion of challenges and competitions is well established, wherein individuals can compete with each other or create teams that compete against one another ([0011]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the individuals of Hoffman/Gazetov for the teams of Napolitano. Thus, the simple substitution of one known element for another, producing predictable results, renders the claim obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685